DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melone et al. (US 7,152,389) in view of Scag et al. (US 5,809,756).
Regarding claims 1-13, Melone et al. discloses a walk behind or ride-on lawnmower (col.22, lines 26-28; see also FIGS.31-34 and col.21, lines 9+) comprising: 
a main frame (514) having a first end portion and a second end portion; 

a front axle assembly (includes or referred to as “front independent suspension system 516” in col.21, lines 9+ and includes pivotable mount which allows “the motion of each front suspension system 516 [to] be at least partially dependent upon the motion of the other front suspension system 516” according to col.21, lines 44-53) comprising a bar (pivotable mount 560 “can be a beam, bar, rod, tube, plate, plate structure (see FIGS.31-34), frame, or other element capable of pivoting about a pivot point and to which the front independent suspension systems 516 are connected.”, as disclosed in col.21, lines 23-27) pivotally coupled to the first end portion of the main frame (514) about a single axis (unnumbered; see FIG.32 and disclosed in col.21, lines 37-41); 
a pair of caster wheels (front wheels 522 depicted in FIGS.32 as caster wheels, similar to caster wheels 222 shown in FIGS. 21-26, which are referred to as caster wheels in col.14, lines 34-37) coupled to respective ends of the bar (the caster wheels are indirectly connected to the ends of pivotable mount 560 via shock absorber and spring assembly 554; it is noted that the claim does not require a direct connection between the ends of the bar and the caster wheels) such that the pair of caster wheels move relative to the main frame (according to col.21, lines 37-40 “the pivotable mount 560 is pivotably coupled to the frame 514 via conventional fasteners, and is responsive to upward and downward movement of both front wheels 522.”); 
a first rod and a second rod (second suspension arm 548 on the right side of frame 514; according to col.16, lines 30-38, second suspension arms can have per claim 1; wherein the first rod is located above the second rod and the third rod is located above the fourth rod (as described in col.16, lines 30-38), per claim 2;
and a mower deck (508) coupled to the main frame (514), per claim 1; 
a deck height control lever (511; see FIG.34 below and col.13, lines 24-29) coupled to at least one rear bell crank (unnumbered; see FIG.34) and at least one front bell crank (551), wherein both the at least one rear bell crank and the at least one front bell crank are coupled to the mower deck to control height of the mower deck relative to a mowing surface, per claim 3; the at least one rear bell crank is coupled to the main frame, and further wherein the at least one front bell crank is coupled to the front axle assembly (see FIG.34), per claim 4; wherein the rear/front bell crank is coupled to the mower deck by at least one spring-biased linkage (509), per claim 5, by at least one chain linkage (509), per claim 6(col.12, lines 62-66); a mechanical decoupler linkage assembly (see FIG.34), per claim 7;  a linkage rod (see FIG.34, right side of frame), per clam 8;  

    PNG
    media_image1.png
    770
    964
    media_image1.png
    Greyscale

ANNOTATED FIG.34
wherein the front axle assembly (see FIG.32 below) further comprises a pivot pin, per claim 9, an elastomeric bushing, per claim 10; a pair of limit pins, per claim 11;  the respective ends of the front axle assembly are positioned to angle away (i.e. upwards) from the main frame (FIGS.31 and 33), per claim 12.  

    PNG
    media_image2.png
    664
    796
    media_image2.png
    Greyscale

ANNOTATED FIG.32
Melone et al. does not disclose whether the lawn mower is a zero turn radius mower comprising drive wheels configured to be driven independently in both forward and reverse directions, per claim 1; and does not disclose stand-on lawnmower comprising an operator-standing platform, per claim 13.  
Scag et al. teaches that it is old and well known for a walk-behind or ride-on lawnmower to have drive wheels (20) configured to be driven independently in both forward and reverse directions (col.3, lines 48-57), thus providing a zero turn lawnmower, which “eliminates uncut grass at the ends of cutting rows “ (col.2, lines 42-43), per claim 1; and an operator standing platform (44) and a control tower (10), thus providing a stand-on lawnmower, which ensures “the operator is less per claim 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lawnmower of Melone et al. to have independently driven wheels and an operator standing platform, as taught by Scag et al., thus providing a zero turn radius and stand-on lawnmower with the advantage of a less fatigued operator and improved grass cutting.

Regarding claims 14-20, claims 14-20 recite similar limitations as claims 1-6 and 13 and are therefore rejected using the same art and rationale as set forth above.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. On pages 7-8 of the Remarks, Applicant argues that “Melone does not teach or suggest that its lawnmower would include multiple caster wheels that are coupled to ends of a common bar, or that the bar would be pivotally coupled to the first end portion of the main frame, as claimed” and further discusses the connection shown in the embodiment shown in FIGS.22-26 of Melone.  However, it is noted that the rejection in the final rejection filed 06/25/2021 referred to the embodiment shown in FIGS.31-34 and not in FIGS.22-26.  In the embodiment of FIGS.31-34 of Melone, the pivotable mount 560 is equivalent to the claimed bar of the front axle assembly, as set forth in the rejection above.  With regards to the caster wheels being coupled to the ends of the common bar, it is noted that the claim does not require the caster wheels be in direct contact with the ends of the common bar.  Thus, although the caster wheels 522 are indirectly coupled to the pivotable mount 560 by way of the shock absorber and spring assemblies 554, the coupling still reads on the claimed limitation.
Accordingly, the rejection of claims 1-20 is considered proper and therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671